HAWKINS, Judge.
Appellants sought a writ of habeas corpus from the Honorable Charles Berry, district judge of Plopkins county, Tex., seeking relief from a conviction for gaming in a justice court of said pounty. The writ issued, and upon a hearing appellants were remanded to the custody of the constable of the justice precinct in which the conviction occurred. From this order appellants gave notice of appeal to the Court of Criminal Appeals.
We find the case here without any statement of facts, and nothing is apparent from the record which challenges the validity of the order remanding appellants.
The judgment is affirmed.